IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,618


EX PARTE BRIAN SKOLNIK, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. S-08-3093 CR IN THE 36TH DISTRICT COURT

FROM SAN PATRICIO COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to forty years' imprisonment.  The Thirteenth Court of Appeals affirmed his conviction.
Skolnik v. State, No. 13-09-00058-CR (Tex. App.-Corpus Christi, July 15, 2010).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant of his right to file a pro se petition for discretionary review. Ex
parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
	Appellate counsel filed a response with the trial court.  He stated that he did not inform
Applicant of his right to file a petition for discretionary review until over forty days after the
appellate opinion had been issued.  We find, therefore, that Applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the Thirteenth Court of
Appeals in Cause No. 13-08-00058-CR that affirmed his conviction in Case No. S-08-3093 CR from
the 36th Judicial District Court of San Patricio County.  Applicant shall file his petition for
discretionary review with this Court within 30 days of the date on which this Court's mandate issues.

Delivered: September 14, 2011
Do not publish